Citation Nr: 1420628	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral vascular disease with above knee amputation, claimed as due to service-connected diabetes mellitus type II (diabetes) and coronary artery disease (heart disease).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had active duty service from August 1963 to February 1969.  He passed away in August 2011, during the pendency of the appeal.  The Veteran's surviving spouse has been recognized as a substituted party and is the current appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  These rating decisions, in pertinent part, denied service connection for the Veteran's bilateral peripheral vascular disease with above the left knee amputation, claimed as secondary to service-connected diabetes mellitus.  The Veteran timely appealed those decisions.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2007; a transcript of that hearing is associated with the claims file.

The Board initially remanded this claim in January 2008.  During remand development, the Veteran died in August 2011.  The appellant filed for accrued benefits and Death and Indemnity Compensation (DIC) in August 2011.  The DIC claim was granted in a March 2012 rating decision, and the accrued benefits claims was denied in an unappealed June 2012 rating decision. 

The case was returned to the Board in November 2011, at which time it was remanded for clarification as to whether the appellant was a substituted party or not under 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  It was determined that the appellant was a substitute party.  In March 2013, the Board remanded the appeal to provide adequate notification to the appellant on her status as a substitute party and how to substantiate her claim.  Finally, in September 2013, the Board remanded the claim for additional development.  

Following the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim, and the case has returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral vascular disease with above knee amputation is proximately related to a service-connected disability.  


CONCLUSION OF LAW

Peripheral vascular disease is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for peripheral vascular disease, the issue on appeal is substantiated, and there are no further duties to notify with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.   
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
	
The Veteran claimed that his peripheral vascular disease with amputation above the knee was proximately related to a service-connected disability, to include diabetes and heart disease.  The Board notes that he was also service-connected for nephropathy with hypertension.  

The Board finds that the weight of the evidence is in favor of finding a connection between peripheral vascular disease and the Veteran's service-connected disabilities.  

A November 2002 letter from the Veteran's treating private cardiologist stated that the Veteran had long-standing diabetes and heart disease and that, as a complication of his diabetes, he had sustained an amputation of his leg.  The cardiologist stated that, as it was well known, diabetes probably was a big contributor to his multiple other medical problems, including his leg amputation.  

The Veteran's private surgeon submitted another letter dated in November 2002, in which he stated that the Veteran's risk factors for peripheral vascular disease included his hypertension, history of heart disease, and his diabetes.  

A November 2002 letter from the Veteran's treating private internal medicine physician stated that the Veteran had adult onset diabetes, officially diagnosed in March 2002, although he had hyperglycemia the year before.  The physician stated that vascular disease is a known complication of diabetes but it was difficult to know if there was any causal relationship in this Veteran as the diagnosis of vascular disease preceded his diagnosis of diabetes.  However, in a May 2005 statement, the same physician, after reviewing the medical records back to 1999, stated that although diabetes was officially diagnosed in 2002, by current standards, the Veteran had impaired fasting glucose as early as June 1999.  She stated that the Veteran likely had diabetes even previous to that, but he just did not complete the required testing to reach that diagnosis.  

That physician also stated in the 2005 letter that in 1999, normal fasting glucose was considered to be 65-110, but now, normal fasting glucose is considered to be less than 100.  The Board notes that additional records, unavailable to the private physician, documented fasting glucose of 108 in March 1996.  Above-normal fasting glucose according to both standards was documented as early as August 1997, when fasting glucose was found to be 116.  

Moreover, the Board notes that following the elevated blood glucose readings recorded in 1996 and 1997, the Veteran had to have a revision of a prior femoral popliteal bypass in 1998.  In August 1999, glucose measured 144, 164, and 181, and in November 1999, glucose was measured at 136.  The Veteran was noted to be experiencing acute thrombosis at that time.  In September 2000, he underwent stenting and angioplasty of the right iliacs, at which time his glucose level was 105.  Ultimately he had his leg amputated in July 2001.  

Multiple VA examinations have been obtained in this case.  A July 2007 VA examiner concluded that the diabetes did not cause the peripheral vascular disease because diabetes was diagnosed later in time.  The examiner also stated that there was no evidence that diabetes aggravated the vascular disease, although there was no other rationale or explanation offered with that opinion.  

The Board remanded the claim in January 2008 for a new examination after noting the positive evidence in the cardiologist's letter and the elevated blood glucose levels as early as 1996 and finding the July 2007 opinion to be inadequate.  As a result, a new VA examination was obtained in July 2009 and August 2010, each from the same examiner; however, the examiner's opinion was essentially the same as that of the 2007 examination and thus inadequate for the same reasons.  

Following the grant of service connection for heart disease, the Board remanded the claim for an opinion as to a link between heart disease and vascular disease.  In support of a negative opinion, a September 2013 VA examiner stated that heart disease does not cause or aggravate peripheral vascular disease without a further explanation for that statement.  The examiner did not discuss the positive evidence, including the letters from the internal medicine physician and surgeon indicating that there is a connection between the two diseases.  

Given the above, the Board finds that the weight of the evidence is in favor of granting the claim.  There are three opinions stating that there is a positive link between at least one of the Veteran's service-connected disabilities, whether diabetes, hypertension, or heart disease, and his peripheral vascular disease.  There is a private opinion stating that the Veteran likely had diabetes well before the actual diagnosis in 2002, which relies on and cites to the private medical evidence supporting this opinion.  The negative VA opinions regarding a link with diabetes provide little in the way of a rationale and are based largely, if not exclusively, on the fact that diabetes was actually diagnosed later in time than peripheral vascular disease.  The VA opinions do not appear to consider or discuss the medical evidence demonstrating elevated blood glucose levels well before 2002 nor do they consider the private opinion asserting that this evidence demonstrates that the onset of diabetes likely significantly predated the official diagnosis.  

Moreover, to the extent that the VA opinions addressed the issue of aggravation, the examiners simply stated that there was no evidence of aggravation, without any rationale or explanation.  As the Board noted above, there is some evidence of elevated blood glucose levels at the time of acute thrombosis and the elevated levels appear to have continued through 2001, when the left leg was amputated above the knee.    

Similarly, the 2013 VA opinion asserting that there is no connection between service-connected heart disease and vascular disease did not discuss the private surgeon's positive opinion finding that there was a connection and did not provide an adequate rationale.  None of the VA examiners considered any connection between vascular disease and service-connected nephropathy with hypertension despite the surgeon's opinion asserting that hypertension was a risk factor for developing peripheral vascular disease.  

At the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's peripheral vascular disease and his service-connected disabilities; therefore, service connection is warranted for peripheral vascular disease.  38 U.S.C.A. § 5107(b).








ORDER

Service connection for peripheral vascular disease is granted.  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


